 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11   MAURICE FLOURNOY,                                 Case No. 19-cv-1368-BAS-NLS

12                                   Petitioner,       ORDER:
13   v.                                                (1) GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   CALIFORNIA DEPARTMENT OF                              [ECF No. 2]
     CORRECTIONS AND
15   REHABILITATION,                                     AND
16                                 Respondent.         (2) DISMISSING PETITION WITH
                                                           LEAVE TO AMEND
17
18         Petitioner, a state prisoner proceeding pro se, has submitted a Petition for Writ of
19   Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma
20   pauperis (“IFP”). (ECF Nos. 1, 2.) For the reasons herein, the Court grants Petitioner’s
21   IFP motion and dismisses the Petition with leave to amend.
22
23                    REQUEST TO PROCEED IN FORMA PAUPERIS
24         Petitioner has no funds on account at the California correctional institution in which
25   he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
26   grants Petitioner’s IFP motion, (ECF No. 2), and allows Petitioner to prosecute this action
27   without being required to prepay fees or costs and without being required to post security.
28   The Clerk of the Court shall file the Petition for Writ of Habeas Corpus without prepayment

                                                   1
                                                                                         19cv1368
 1   of the filing fee.
 2
 3                        FAILURE TO NAME A PROPER RESPONDENT
 4          Review of the Petition reveals that the Petition must be dismissed without prejudice
 5   because Petitioner has failed to name a proper respondent. On federal habeas, a state
 6   prisoner must name the state officer having custody of him as the respondent. Ortiz-
 7   Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule 2(a), 28 U.S.C. foll. §
 8   2254). Federal courts lack personal jurisdiction when a habeas petition fails to name a
 9   proper respondent. See id.
10          The warden is the typical respondent. However, “the rules following section 2254
11   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
12   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
13   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
14   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
15   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
16   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
17   advisory committee’s note). A long-standing rule in the Ninth Circuit holds “that a
18   petitioner may not seek [a writ of] habeas corpus against the State under . . . [whose]
19   authority . . . the petitioner is in custody. The actual person who is [the] custodian [of the
20   petitioner] must be the respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir.
21   1968). This requirement exists because a writ of habeas corpus acts upon the custodian of
22   the state prisoner, the person who will produce “the body” if directed to do so by the Court.
23   “Both the warden of a California prison and the Director of Corrections for California have
24   the power to produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
25          Here, Petitioner has incorrectly named the “California Department of Corrections”
26   and “State of California,” as Respondents. For this Court to entertain the Petition filed in
27   this action, Petitioner must name the warden in charge of the state correctional facility in
28   which Petitioner is presently confined or the Secretary of the California Department of

                                                    2
                                                                                            19cv1368
 1   Corrections and Rehabilitation. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.
 2   1992) (per curiam). Accordingly, the Petition must be DISMISSED without prejudice.
 3
 4                                   CONCLUSION & ORDER
 5         Based on the foregoing, the Court GRANTS Petitioner’s request to proceed in forma
 6   pauperis, (ECF No. 2), and DISMISSES the Petition without prejudice because Petitioner
 7   has failed to name a proper respondent, (ECF No. 1). To reopen this case, Petitioner must,
 8   no later September 30, 2019, file a First Amended Petition that cures the pleading
 9   deficiencies set forth above. A blank First Amended Petition is included with this Order
10   for Petitioner’s convenience.
11         IT IS SO ORDERED.
12   DATED: July 26, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                       19cv1368
